                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

MUNSTER STEEL CO., INC.,            )
    Plaintiff,                      )
                                    )
      v.                            )
                                    )
CRANE 1 SERVICES, INC., et al.,     )
      Defendants,                   )
____________________________________)                CAUSE NO. 2:16-CV-345-TLS-JEM
                                    )
CRANE 1 SERVICES, INC.,             )
      Third-Party Plaintiff,        )
                                    )
      v.                            )
                                    )
CINCINNATI CRANE & HOIST, LLC,      )
      Third-Party Defendant.        )

                                   OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Compel Discovery Responses and

Depositions from Defendant RNM Holdings, Inc. [DE 179], filed on August 23, 2019. Plaintiff

seeks to compel Defendant RNM to produce documents, and witnesses for deposition, relating to

RNM’s financial condition and its relationship with co-Defendant Crane 1 Services (“Crane 1

Delaware”). RNM filed a response on September 6, 2019, and Plaintiff filed a reply on September

13, 2019.

I.     Background

       On October 1, 2013, Plaintiff Munster Steel signed a contract with an entity called “Crane

1 Services” that required Crane 1 Services to design, supply, and install cranes and related

equipment to Munster’s new facility. According to Munster, by October 2014, Munster had

identified “serious deficiencies” with the cranes and the manner in which they were installed.

Munster filed its initial complaint on July 26, 2016, alleging breach of contract. Defendant “Crane
1 Services” answered, identified itself as a Delaware corporation, and admitted that it had contracted

with Munster. During discovery, Defendant disclosed that Plaintiff had in fact contracted with

“Crane 1 Ohio,” and that Crane 1 Delaware purchased the majority of Crane 1 Ohio’s assets in

October 2015. Munster then filed an amended complaint, adding a fraudulent misrepresentation

claim against Crane 1 Ohio (now known as “RNM Holdings”), and claims of fraudulent

concealment and fraudulent transfer and conveyance against both Crane 1 entities. Munster now

seeks discovery from RNM regarding RNM’s financial condition, the asset purchase agreement, and

the relationship between the Crane 1 entities.

II.    Analysis

       Federal Rule of Civil Procedure 26(b)(1) permits discovery “regarding any nonprivileged

matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Relevance is

“construed broadly to encompass any matter that bears on, or that reasonably could lead to other

matter that could bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 (1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)). A party

may seek an order to compel discovery when the producing party provides evasive or incomplete

responses. Fed. R. Civ. P. 37(a). The motion “must include a certification that the movant has in

good faith conferred or attempted to confer with the person or party failing to make a disclosure or

discovery in an effort to obtain it without court action.” Id. The party objecting to the discovery

request bears the burden of “show[ing] why [that] particular discovery request is improper.”

McGrath v. Everest Nat. Ins. Co., 625 F. Supp. 2d 660, 670 (N.D. Ind. 2008). The Court has broad

discretion to decide discovery matters. Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating

& Air-Conditioning Eng’rs, Inc., 755 F.3d 832, 837 (7th Cir. 2014).

       First, Munster seeks documents related to RNM’s financial condition. RNM objects


                                                  2
generally that Munster’s requests are “irrelevant, overly broad, unduly burdensome and premature.”

RNM does not explain why the requests are burdensome, but essentially argues that its financial

information is irrelevant to the claims, and could be unfairly prejudicial if used at trial. Although

RNM cites cases holding generally that information about a defendant’s finances is not discoverable,

the opposite is true if the allegations “clearly bring the corporation’s financial condition into issue.”

Simon v. Whichello, No. 1:05-CV-333, 2006 WL 2042154, at *4 (N.D. Ind. July 18, 2006); see also

Marshall v. GE Marshall, Inc., No. 2:09 CV 198, 2012 WL 2343368, at *3-4 (N.D. Ind. June 20,

2012) (finding that individual defendants’ financial information was discoverable where plaintiff

alleged breaches of fiduciary duty).

        Munster argues, in part, that the asset purchase agreement was fraudulent, and that RNM’s

financial information is relevant to the question of whether RNM received sufficient consideration

in the agreement. RNM does not directly address that argument, but states that Munster “already has

all the information it needs,” because Munster has the agreement itself and “the timing and terms

and conditions” have been disclosed. Given that Munster claims the agreement itself is fraudulent,

RNM has not shown why the only information relevant to its claim is the content and timing of the

agreement. Moreover, Munster has made claims for punitive damages, see First Am. Compl. [DE

108], ¶¶ 89-100, and a defendant’s finances have been found to be relevant to the calculation of

punitive damages. See United States v. Autumn Ridge Condo. Ass’n, Inc., 265 F.R.D. 323, 327-28

(N.D. Ind. 2009) (listing cases).

        RNM provides a list of boilerplate objections, but none with enough specificity to meet its

burden to show the request is “improper.” RNM says the information is confidential, but does not

say why the confidential information cannot be addressed with a protective order. RNM also claims

the information could be prejudicial at trial, but points to no authority holding that relevant


                                                   3
information should be withheld in discovery because it may be prejudicial at trial. At the discovery

phase, Munster is entitled to seek discovery that “bears on, or that reasonably could lead to other

matter that could bear on, any issue that is or may be in the case.” Oppenheimer, 437 U.S. at 351.

       RNM complains that “the sheer scope and breadth of these requests would be time

consuming, expensive, burdensome and oppressive,” but does not address any particular request or

explain why producing financial information is oppressive. Given that the information is relevant

to Munster’s claims, generalized, boilerplate objections to Munster’s requests for that information

are not sufficient. See Gingerich v. City of Elkhart Prob. Dep’t, 273 F.R.D. 532, 536 (N.D. Ind.

2011) (citing Cunningham v. Smithkline Beecham, 255 F.R.D. 474, 478 (N.D. Ind. 2009)) (finding

that boilerplate objections do not meet the objecting party’s burden to show with specificity that the

request is improper).

       Munster also requests that the Court compel RNM to produce witnesses to sit for deposition

regarding the asset purchase agreement and the relationship between the two Crane 1 entities. RNM

does not directly address the depositions beyond its objection that the topics are irrelevant. For the

reasons stated above, the Court finds that the proposed deposition topics are relevant, and therefore

RNM’s witnesses must sit for deposition on those topics.

III.   Conclusion

       For the foregoing reasons, the Court GRANTS Plaintiff’s Motion to Compel Discovery

Responses and Depositions from Defendant RNM Holdings, Inc. [DE 179]. The Court ORDERS

RNM to (1) produce documents in response to requests for production #38-55, #58-61, and #63 by

November 8, 2019, and (2) produce a witness or witnesses for deposition regarding the asset

purchase agreement and the relationship between Crane 1 Delaware and Crane 1 Ohio.

       Because the motion to compel is granted, “the court must, after giving an opportunity to be

                                                  4
heard, require the party . . . whose conduct necessitated the motion . . . to pay the movant’s

reasonable expenses incurred in making the motion, including attorney’s fees.” Fed. R. Civ. P.

37(a)(5)(A). Accordingly, the Court ORDERS Munster to file, by October 23, 2019, an itemization

of costs and fees incurred in making the motion, with RNM to respond by November 6, 2019, and

Munster to file a reply, if any, by November 13, 2019.

       SO ORDERED this 9th day of October, 2019.

                                            s/ John E. Martin
                                            MAGISTRATE JUDGE JOHN E. MARTIN
                                            UNITED STATES DISTRICT COURT
cc:    All counsel of record




                                               5
